1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT

8                               SOUTHERN DISTRICT OF CALIFORNIA

9
                                                          Case No.: 18cv331-BEN-LL
10   STONE BREWING CO., LLC,

11                                       Plaintiff,       REPORT AND RECOMMENDATION FOR
                                                          ORDER GRANTING IN PART AND
12   v.                                                   DENYING IN PART MOTION FOR
                                                          DISCOVERY SANCTIONS
13   MILLERCOORS LLC,

14                                     Defendant          [ECF No. 261]

15                                                        REDACTED
16
          AND RELATED COUNTERCLAIMS.
17

18

19         Currently before the Court is Plaintiff Stone Brewing’s Motion for Further
20   Discovery Sanctions [see ECF Nos. 261, 280 (“Mot.”)], Defendant’s opposition to the
21   motion [see ECF Nos. 265, 279 (“Oppo.”)], and Plaintiff’s October 21, 2019 reply [see
22   ECF Nos. 274, 282 (“Reply”)]. This Report and Recommendation is submitted to the
23   Honorable Roger T. Benitez, United States District Judge, pursuant to the provisions of 28
24   U.S.C. § 636 because the order makes recommendations regarding evidentiary sanctions
25   including but not limited to adverse inference instructions. For the reasons set forth below,
26   the Court RECOMMENDS that United States District Judge Benitez issue an order: (1)
27   approving and adopting this Report and Recommendation; (2) DENYING Plaintiff’s
28                                                    1
                                                                                     18cv331-BEN-LL
1    request to strike MillerCoors’s defenses and counterclaims to the extent they allege prior
2    use of “STONE” or “STONES” and the alleged lack of competition between economy and
3    craft beer; (3) DENYING Plaintiff’s request to instruct the jury that MillerCoors withheld
4    material evidence and that an adverse inference may be drawn from that fact; (4)
5    DENYING Plaintiff’s request to require MillerCoors to detail how, where, and when it
6    searched for responsive documents and provide an appropriate certification regarding its
7    efforts; (5) GRANTING Plaintiff’s request to supplement its expert reports to take account
8    of the newly produced materials; (6) DENYING Plaintiff’s request for additional
9    discovery on                                     ; and (7) GRANTING IN PART and
10   DENYING IN PART Plaintiff’s request for monetary sanctions.
11                           RELEVANT DISCOVERY BACKGROUND
12         On September 5, 2019, Plaintiff filed a Motion to Compel and for Sanctions for
13   Discovery Violations. ECF No. 218. In the motion, Plaintiff argued that Defendant failed
14   to make a “full production of historical Keystone Materials” [in response to RFP Nos. 41
15   and 42]. Id. Plaintiff requested an “on-site inspection of the historical items in their
16   locations in the Coors archive” and an additional deposition of Ms. Heidi Harris. Id. at
17   14-15. Plaintiff also requested sanctions. See id. at 15-18. MillerCoors opposed the motion,
18   and Stone filed a reply. ECF Nos. 221, 224. On September 17, 2019, the Court issued an
19   order granting in part and denying in part Plaintiff’s motion for the requested discovery
20   and for sanctions. ECF No. 250. Specifically, the Court ordered MillerCoors to make a full
21   production of the historical Keystone materials in response to RFP Nos. 41 and 42 on or
22   before September 20, 2019, and also ordered Ms. Heidi Harris to appear for a follow-up
23   video deposition on or before September 27, 2019. Id. at 13. The Court denied Stone’s
24   request for an inspection of the Coors archive and for evidentiary and/or monetary
25   sanctions. Id.
26         On October 8, 2019, counsel for the parties contacted the Court regarding Plaintiff’s
27   instant request for sanctions on the basis that Defendant has systemically failed to comply
28                                                2
                                                                                   18cv331-BEN-LL
1    with its discovery obligations in this case. The Court issued a briefing schedule. ECF No.
2    258. The parties filed their pleadings in accordance with the briefing schedule. See Mot,
3    Oppo., and Reply.
4                                          LEGAL STANDARD
5          Federal Rule of Civil Procedure 37 empowers the Court to issue sanctions where a
6    party fails to obey a previous order to provide discovery. The Rule provides for various
7    sanctions, including:
8
           (i) directing that the matters embraced in the order or other designated facts
9          be taken as established for purposes of the action, as the prevailing party
10         claims;

11         (ii) prohibiting the disobedient party from supporting or opposing designated
12         claims or defenses, or from introducing designated matters in evidence;

13         (iii) striking pleadings in whole or in part;
14
           (iv) staying further proceedings until the order is obeyed;
15
           (v) dismissing the action or proceeding in whole or in part;
16

17         (vi) rendering a default judgment against the disobedient party; or

18         (vii) treating as contempt of court the failure to obey any order except an order
19         to submit to a physical or mental examination.

20   Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii). The Court has broad discretion regarding the type and
21   degree of discovery sanctions it may impose pursuant to Rule 37 and can impose any
22   sanction it sees as just. Von Brimer v. Whirlpool Corp., 536 F.2d 838, 844 (9th Cir. 1976).
23   “When sanctions are warranted, the Court must determine the appropriate level or severity
24   of sanctions based on the circumstances of the case.” Daniels v. Jenson, 2013 WL 1332248,
25   at *2 (D. Nev. Mar. 11, 2013).
26   ///
27   ///
28                                                 3
                                                                                     18cv331-BEN-LL
1                                 SUMMARY OF PARTIES’ POSITIONS
2          Stone argues that the newly ordered discovery and Court-ordered deposition of Ms.
3    Harris “has shown that MillerCoors’s misconduct on this score was even more severe than
4    previously understood.” Mot. at 6. First,
5

6                                                Id. Second, Stone argues that recent third-party
7    productions, from Boston Consulting Group [hereinafter “BCG”] and Andrews
8    Distributing, reveal further withholding of documents. Id. at 7. Finally, Stone argues that
9    it learned for the first time at the settlement conference on October 2, 2019
10

11                             Id. at 8. Stone argues that these “recent revelations demonstrate
12   MillerCoors’s repeated and systematic failure to comply” with its discovery obligations in
13   this case and thus warrant a variety of requested sanctions. Id. at 8.
14         MillerCoors opposes Stone’s Motion on the following grounds: (1) with respect to
15   the historical Keystone materials, “MillerCoors has already produced all remaining
16   Keystone marketing and packaging materials from the Coors Archive as ordered by the
17   Court;” (2) with respect to the recent third-party productions from BCG and Andrews
18   Distributing, MillerCoors conducted a “thorough and reasonable search for documents
19   responsive to the requests Stone Brewing actually served based on the parties’ agreed-
20   upon [ESI] protocol and produced almost 3,000 such documents,[] such that Stone Brewing
21   can show no prejudice;” and (3)
22                                                                                     Oppo. at 3
23   (emphasis in original).
24                                              DISCUSSION
25             1. Historical Keystone Marketing Materials
26                   a. Parties’ Positions
27         The first category of documents Plaintiff cites in support of the request for sanctions
28                                                 4
                                                                                     18cv331-BEN-LL
1    is the Keystone marketing materials, including those that do not include “STONE” or
2    “STONES.”1 Mot. at 5-7. Plaintiff states that it raised this issue with the Court previously
3    in its September 5, 2019 Motion to Compel and for Sanctions [ECF No. 218], and the Court
4    granted Plaintiff’s Motion to Compel “a full production of historical Keystone materials in
5    response to RFP Nos. 41 and 42 [on or before September 20, 2019].” Mot. at 5-6; see also
6    ECF No. 250. Plaintiff argues that “[f]ollowing the Court’s September 17, 2019 Order on
7    Stone’s Motion to Compel, MillerCoors produced hundreds of examples of historical
8    Keystone marketing materials on or about September 22, 2019.” Hagey Decl. ¶ 4. Plaintiff
9    argues that this production included “hundreds of previously-undisclosed images of
10   historical Keystone marketing materials that do not include the word ‘STONE.’” Mot. at
11   6; see also Hagey Decl. ¶ 4. Plaintiff further argues that “MillerCoors again took the
12   opportunity to produce new, high-resolution, blown-up images of its ‘STONE’ historical
13   materials, while not producing equivalent images of the non-‘STONE’ historical materials
14   that it was ordered to produce.” Mot. at 6 (citing Hagey Dec. ¶¶ 4-8; Exs. 1-4). Plaintiff
15   argues that “[t]he newly-produced documents show that, contrary to its claims,
16   MillerCoors’s historical use of ‘STONE’ and ‘STONES’ was neither continuous nor
17   widespread.” Mot. at 10. For example, Plaintiff states that the late-disclosed “catalogues
18   contain dozens upon dozens of examples of Keystone marketing materials actually released
19   into commerce – but there are only two designs that use the word ‘STONE’ or ‘STONES,’
20   both from 2011.” Id. (citing Hagey Decl. Exs. 1-4). Plaintiff argues that “[b]ecause
21   MillerCoors improperly withheld the unfavorable historical Keystone materials, Stone was
22   prevented from conducting follow-up discovery on and challenging MillerCoors’s claims
23   in summary judgment briefing.” Mot. at 10.
24

25
     1
       Plaintiff states that “[t]he historical Keystone marketing materials and packaging are some of the most
26   critical documents in this action because they undermine the cornerstone of MillerCoors’s defense [that it
     ‘continuously’ used the terms ‘STONE’ on Keystone marketing and packaging since the early 1990’s].”
27   ECF No. 261 at 9.
28                                                       5
                                                                                               18cv331-BEN-LL
1          Plaintiff argues that “[s]electively withholding responsive documents because they
2    are unfavorable is an egregious form of discovery abuse that warrants the most severe
3    sanctions available.” Mot. at 12 (emphasis in original). Plaintiff further argues that
4    “MillerCoors’s failure to undertake a complete search for documents is equally
5    sanctionable.” Id. (internal case citations omitted). Plaintiff states that “fact and expert
6    discovery is long complete, and Stone would be heavily prejudiced by having to re-open it
7    at this late juncture.” Id. at 13. Plaintiff further states that “MillerCoors has deprived Stone
8    of the opportunity to take entire lines of discovery regarding key documents that undermine
9    its central defenses, and there is no telling what else has been withheld.” Id.
10         Defendant opposes Plaintiff’s request on the basis that “MillerCoors has fully
11   complied with [the Court’s September 17, 2019] Order, producing all remaining Keystone
12   and marketing and packaging materials from the Coors Archive on September 20, 2019.”
13   Oppo. at 4. Defendant reiterates the argument from its earlier briefing on this issue that
14   “MillerCoors reasonably interpreted [Plaintiff’s document requests for ‘all’ historical
15   Keystone packaging and marketing materials in the Coors Archives] to seek
16   ‘[r]epresentative samples’ of Keystone marketing materials/packaging.” Id. at 4. Defendant
17   notes that after the Court issued its September 17, 2019 Order, “MillerCoors conducted a
18   thorough and extensive search for and produced all remaining Keystone materials –
19   totaling 155 documents – from the Coors Archives on September 20, as ordered by the
20   Court.” Id. at 5 (internal citations omitted). Accordingly, Defendant argues that it has “fully
21   complied with the Court’s Order, rendering sanctions inappropriate.” Id. (internal citations
22   omitted).
23         Defendant further opposes Plaintiff’s argument that Defendant “knew of all now-
24   produced items previously, ‘but chose not to produce [them],’” arguing that “[m]any of the
25   articles produced were retrieved from boxes that were previously unopened and catalogs
26   that were previously unwrapped, as Ms. Harris’ testimony confirms.” Id. at 6 (citing Dolan
27   Decl. ¶¶ 6-8 and Exhibit 1). Defendant further argues that notwithstanding this,
28                                                  6
                                                                                       18cv331-BEN-LL
1    “MillerCoors never disputed the existence of such documents, only whether they needed
2    to be produced.” Id. at 6. In sum, Defendant argues that “Stone Brewing has failed to show
3    that terminating or adverse inference sanctions are appropriate” under the relevant
4    authority. See id. at 6. Defendant argues that “[i]n any event, any prejudice could easily
5    be mitigated by MillerCoors’ willingness to agree, subject to certain limitations, that Stone
6    Brewing could supplement its summary judgment briefing with the newly produced
7    materials.” Id. at 7.
8                     b. Analysis
9           Nowhere in the Defendant’s opposition or supporting declaration does Defendant
10   provide any explanation for why it interpreted Plaintiff’s requests for “each and every”
11   version or form of Keystone marketing materials to be limited to representative samples.
12   Instead, MillerCoors focuses the arguments in its opposition on the fact that it has fully
13   complied with the Court’s Order, including its recent production of 155 documents of the
14   remaining Keystone materials, rendering sanctions inappropriate. Oppo. at 5. However, the
15   Court finds that MillerCoors failed to adequately explain why it did not initially produce
16   the non-“Stone” documents as representative samples prior to the Court’s Order
17   compelling it to do so. Notably, Defendant’s lack of explanation combined with the
18   deposition testimony of Heidi Harris, including from her September 27, 2019 video
19   deposition, that she previously searched for and provided the withheld materials further
20   raises the Court’s suspicions as to how diligent MillerCoors’s search and corresponding
21   production really was. Ex. 5 at 9:6-10:5; 10:18-22, 66:13-22. Additionally, Defendant now
22   claims that many of the late-disclosed documents were “retrieved from boxes that were
23   previously unopened and catalogs that were previously unwrapped.” Oppo. at 6 (citing
24   Dolan Decl. ¶¶ 6-8 and Exhibit 1). There is no articulable explanation from Defendant for
25   this failure. Additionally, the Court finds it difficult to believe Defendant’s argument that
26   “any prejudice [to Stone] could easily be mitigated by MillerCoors’s willingness to agree,
27   subject to certain limitations, that Stone Brewing could supplement its summary judgment
28                                                7
                                                                                    18cv331-BEN-LL
1    briefing with the newly produced materials.” Oppo. at 7. The Court finds that Defendant
2    has not complied with its discovery obligations in this case with respect to the historical
3    Keystone materials.
4                    c. Conclusion
5          Plaintiff requests that the Court issue an order: (1) recommending that Judge Benitez
6    strike MillerCoors’s defenses and counterclaims to the extent they allege prior use of
7    “STONE” or “STONES” and the alleged lack of competition between economy and craft
8    beer; (2) recommending that Judge Benitez instruct the jury that MillerCoors withheld
9    material evidence and that an adverse inference may be drawn from that fact; (3) requiring
10   MillerCoors to detail how, where, and when it searched for responsive documents and
11   provide an appropriate certification regarding its efforts; (4) allowing Stone the opportunity
12   to supplement its expert reports to take into account the newly-produced material; and (5)
13   imposing monetary sanctions of more than $400,000 in expenses incurred as detailed in
14   the Hagey Declaration. Mot. at 13.
15         An imposition of sanctions under Rule 37(b)(2) does not require willfulness, fault,
16   or bad faith. Hullinger v. Anand, 2016 WL 7444620, at *8 (C.D. Cal. Aug. 19, 2016)
17   (citing Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001)).
18   A finding of good or bad faith may be a consideration in determining whether imposition
19   of sanctions would be unjust and the severity of the sanctions. Lewis v. Ryan, 261 F.R.D.
20   513, 518–19 (S.D. Cal. 2009) (citing Hyde & Drath v. Baker, 24 F.3d 1162, 1171 (9th Cir.
21   1994)). The Ninth Circuit has set forth five factors to be considered by the court in
22   selecting the appropriate sanction:
23
           (1) the public’s interest in expeditious resolution of litigation; (2) the court’s
24         need to manage its dockets; (3) the risk of prejudice to the party seeking
25         sanctions; (4) the public policy favoring disposition of cases on their merits;
           and (5) the availability of less drastic sanctions.
26

27

28                                                 8
                                                                                      18cv331-BEN-LL
1    Hullinger, 2016 WL 7444620 at *8 (quoting Valley Engineers Inc. v. Electric Engineering
2    Co., 158 F.3d 1051, 1057 (9th Cir. 1998)). “As explained in Apple: The Ninth Circuit has
3    held that a party’s failure to produce documents as ordered is considered sufficient
4    prejudice to establish sanctionable conduct. Moreover, in the Ninth Circuit prejudice from
5    unreasonable delay is presumed.” Id. (quoting Apple Inc. v. Samsung Elecs. Co., Ltd.,
6    2012 WL 2862613, at *1-2 (N.D. Cal. July 11, 2012)). When considering evidentiary,
7    issue or terminating sanctions, factors three and five “become particularly important.” Id.
8          The Court finds that Defendant has not complied with its discovery obligations in
9    this case with respect to the historical Keystone materials.           However, the Court
10   DECLINES TO RECOMMEND evidentiary sanctions, including striking certain
11   MillerCoors’s defenses and counterclaims and an adverse inference instruction, at this
12   time. While there is a public interest in quickly resolving litigation, a strong need for the
13   Court to manage its dockets, and potential prejudice to Plaintiff, the Court finds that there
14   are less drastic sanctions available at this time. The Court also notes that much of
15   Plaintiff’s arguments go to the merits of the parties' dispute and whether the discovery at
16   issue supports Defendant’s legal defenses asserted in this case. The Court finds that the
17   parties’ legal and factual disputes should be resolved on the merits via motion or trial, not
18   as the result of a discovery sanction.       Plaintiff also seeks monetary sanctions for
19   Defendant’s behavior pursuant to Fed. R. Civ. P. 37(b)(2)(C). Mot. at 10. The Court finds
20   monetary sanctions to be an appropriate less drastic sanction that will still serve to address
21   the prejudice Plaintiff has suffered from Defendant’s misconduct.
22         “With respect to monetary sanctions, once a violation is demonstrated, the
23   disobedient party bears the burden of showing that the failure was justified or that special
24   circumstances make an award of expenses unjust.” Hullinger v. Anand, 2016 WL 7444620
25   at *8 (citing Apple, 2012 WL 2862613, at *6). Here, Defendant has failed to show either.
26   Oppo. Defendant merely states that Stone “now has all of the materials that it requested
27   and had an opportunity to conduct a deposition regarding those very materials.” Id. at 6-7.
28                                                 9
                                                                                     18cv331-BEN-LL
1    However, Defendant has failed to adequately explain why a thorough and extensive search
2    and corresponding production of all remaining Keystone materials was not made until this
3    procedural posture, including, why documents were recently produced from boxes that
4    “were previously unopened and catalogs that were previously unwrapped.” Id. at 6.
5           In support of its request, Plaintiff’s counsel, Mr. Hagey, declares that (1) his billing
6    rate is $795 per hour, and (2) he spent 386 hours on the “multiple motions to compel and
7    meet-and-confer efforts seeking MillerCoors’s compliance with Stone’s discovery
8    requests, as well as re-doing depositions, serially reviewing productions and discovery
9    responses.” Hagey Decl. ¶ 21. Mr. Hagey also declares the monetary amount of legal fees
10   that multiple other lawyers in his firm, including Jeffrey M. Theodore, J. Tobias Rowe, and
11   Bram Schumer, have incurred “as a result of MillerCoors’s failure to comply with its
12   discovery obligations in this matter.” Id. The total amount of legal expenses sought by
13   Plaintiff in connection with the multiple discovery disputes in this case is $420,472.63. Id.
14   The Court RECOMMENDS that Plaintiff’s request for monetary sanctions be
15   GRANTED IN PART and DENIED IN PART. The Court RECOMMENDS
16   GRANTING Plaintiff’s request for legal expenses incurred with drafting only the instant
17   motion for sanctions, but RECOMMENDS DENYING Plaintiff’s request for legal
18   expenses incurred for all other motions to compel and discovery disputes in this case.2
19   Accordingly, Plaintiff’s counsel is ORDERED to file on or before November 6, 2019 for
20   Judge Benitez’s review and consideration an updated declaration of the summary of legal
21   fees and costs incurred only in connection with the instant Motion for Sanctions.
22          Finally, the Court RECOMMENDS DENYING Plaintiff’s request to “require
23   MillerCoors to detail how, where, and when it searched for responsive documents and
24   provide an appropriate certification regarding its efforts.” Mot. at 13. At this procedural
25

26
     2
      Notably, this Court has already issued orders on the multiple discovery motions in this case. See, e.g.,
27   ECF No. 110, 122, 126, 136, 213, 250.
28                                                       10
                                                                                                18cv331-BEN-LL
1    posture, the Court does not see the utility in requiring MillerCoors to detail the efforts of
2    its searches for responsive documents and provide an appropriate certification regarding
3    its efforts. Discovery is closed and the parties should focus their efforts on preparing for
4    trial.   Additionally, Defendant represents in the opposition that at this point it has
5    “produced all remaining Keystone marketing and packaging materials from the Coors
6    Archive as ordered by the Court.” Oppo. at 3. The Court RECOMMENDS GRANTING
7    Plaintiff’s request to “allow Stone the opportunity to supplement its expert reports to take
8    into account of the newly-produced material . . . .”3 Mot. at 13. To the extent Plaintiff
9    intends to supplement its expert reports, Plaintiff is ORDERED to supplement them on or
10   before November 7, 2019. Plaintiff is reminded that whether Plaintiff’s supplemental
11   expert reports are ultimately considered as part of the record in this case is subject to Judge
12   Benitez’s ruling on this Report and Recommendation and any modification that he deems
13   appropriate as the trial judge.
14               2. Third Party Productions Reveal Further Withholding of Documents
15                     a. Parties’ Positions
16            Plaintiff alleges that “[s]ince the filing of summary judgment, Stone has also
17   obtained documents in response to its previously-issued subpoena to third parties”
18   including BCG and Andrews Distributing. Mot. at 7. Plaintiff alleges that the productions
19   from these third parties “have been delayed for months by MillerCoors, which instructed
20   BCG not to produce documents to Stone until MillerCoors had reviewed them, purportedly
21   for privilege.” Id. (citing Hagey Decl., Exs. 6, 7). Plaintiff alleges that
22

23                                                                      Id. Plaintiff further alleges
24   that
25

26
     3
      However, the Court RECOMMENDS DENYING Plaintiff’s request for Defendant to bear the
27   expense of Plaintiff supplementing its expert report.
28                                                  11
                                                                                      18cv331-BEN-LL
1

2                          Id. at 7-8. Similarly, Plaintiff claims that
3

4                                            Id. In sum, Plaintiff argues that these “[r]ecent third-party
5    productions show that the failings in MillerCoors’s effort to search for and collect
6    documents4 were systematic.” Id. at 10.
7              Defendant responds that this is the first time that Plaintiff has raised this issue and
8    that Plaintiff “can allege no violation of a Court order and there is no basis for sanctions.”
9    Oppo. at 7 (internal citations omitted). Defendant further argues that it “fully complied
10   with its obligations under the parties’ ESI protocol and the applicable case law.” Id. at 8.
11   For example, Defendant argues that the parties agreed to a “list of seven custodians whose
12   files it proposed to search, including the entire Keystone brand team during the relevant
13   period,” including Ashely Selman, who was “also primarily responsible for the
14   development of MillerCoors’ Economy Strategy [in additional to Mr. Jeff Long].” Id.
15   (citing Ex. 6 at 9:5-11:3; Long Decl. ¶ 3). Notwithstanding this, Defendant argues that “it
16   produced approximately 1,000 documents referencing each of Joe Hartung and Jeff Long.”
17   Oppo. at 9. Defendant further argues that despite multiple documents referencing Jeff Long
18   and Joe Hartung and discussions about them during various depositions during the course
19   of discovery, “Stone Brewing never asked MillerCoors to collect documents from Mr.
20   Long or Mr. Hartung.” Oppo. at 9-10. Defendant also argues in connection with the BCG
21   subpoena that “it is questionable whether these documents – all of which predate February
22   2016 – would have existed at MillerCoors at the time that the parties conducted document
23   collection given
24                                              Id. (internal citation omitted).
25

26
     4
         Plaintiff asserts that the documents at issue include
27                                                                          Mot. at 10-11.
28                                                          12
                                                                                             18cv331-BEN-LL
1                    b. Analysis
2          The Court agrees with Plaintiff that based on the pleadings and supporting exhibits,
3    it appears that Defendant failed to appropriately identify certain custodians such as Jeff
4    Long and that recent third-party productions from Andrews Distributing and BCG indicate
5    that MillerCoors may have had at least some of these documents in their possession. The
6    Court finds Defendant’s argument that “it is questionable whether [certain BCG]
7    documents – all of which predate February 2016 – would have existed at MillerCoors at
8    the time that the parties conducted document collection given
9                                                                                            to be
10   speculative at best. Oppo. at 10 (citing Ex. 25 at 15:23-25 (Johnson Tr.); Twigger Decl. ¶
11   11). Instead, Defendant blames Stone for “fail[ing] to identify a single document from [the
12   Andrews Distributing] production that MillerCoors purportedly should have produced.”
13   Oppo. at 10. Defendant merely concludes with no analysis or further explanation that “of
14   the 3,356 Andrews documents, only 124 were transmitted to/from MillerCoors, and that
15   none of those are relevant to any issue in the case.” Id. at 10-11 (citing Twigger Decl. ¶
16   12). Although the Court is sympathetic to Plaintiff’s position in connection with this
17   category of documents, at this procedural posture of the case and because Plaintiff now has
18   the documents as produced by these third parties, the Court finds it appropriate to issue
19   only a monetary sanction as set forth below.
20                   c. Conclusion
21         Plaintiff requests that the Court issue an order: (1) recommending that Judge Benitez
22   strike MillerCoors’s defenses and counterclaims to the extent they allege prior use of
23   “STONE” or “STONES” and the alleged lack of competition between economy and craft
24   beer; (2) recommending that Judge Benitez instruct the jury that MillerCoors withheld
25   material evidence and that an adverse inference may be drawn from that fact; (3) requiring
26   MillerCoors to detail how, where, and when it searched for responsive documents and
27   provide an appropriate certification regarding its efforts; (4) allowing Stone the opportunity
28                                                13
                                                                                     18cv331-BEN-LL
1    to supplement its expert reports to take into account the newly-produced material at
2    MillerCoors’s expense; and (5) imposing monetary sanctions of more than $400,000 in
3    expenses incurred as detailed in the Hagey Declaration. Mot. at 13.
4          For the same reasons as set forth above, the Court DECLINES TO RECOMMEND
5    evidentiary sanctions, including striking certain MillerCoors’s defenses and counterclaims
6    and an adverse inference instruction, at this time. While there is a public interest in quickly
7    resolving litigation, a strong need for the Court to manage its dockets, and potential
8    prejudice to Plaintiff, the Court finds that there are less drastic sanctions available at this
9    time. The Court also notes that much of Plaintiff’s arguments go to the merits of the parties'
10   dispute and whether the discovery at issue supports Defendant’s legal defenses asserted in
11   this case. The Court finds that the parties’ legal and factual disputes should be resolved on
12   the merits via motion or trial, not as the result of a discovery sanction. Plaintiff also seeks
13   monetary sanctions for Defendant’s behavior pursuant to Fed. R. Civ. P. 37(b)(2)(C). Mot.
14   at 10. The Court finds monetary sanctions to be an appropriate less drastic sanction that
15   will still serve to address the prejudice Plaintiff has suffered from Defendant’s misconduct.
16         The Court RECOMMENDS that Plaintiff’s request for monetary sanctions be
17   GRANTED IN PART and DENIED IN PART. The Court RECOMMENDS
18   GRANTING Plaintiff’s request for legal expenses incurred with drafting only the instant
19   motion for sanctions, but RECOMMENDS DENYING Plaintiff’s request for legal
20   expenses incurred for all other motions to compel and discovery disputes in this case.
21   Accordingly, Plaintiff’s counsel is ORDERED to file on or before November 6, 2019 for
22   Judge Benitez’s review and consideration an updated declaration of the summary of legal
23   fees and costs incurred only in connection with the instant Motion for Sanctions.
24         Finally, the Court RECOMMENDS DENYING Plaintiff’s request to “require
25   MillerCoors to detail how, where, and when it searched for responsive documents and
26   provide an appropriate certification regarding its efforts.” Mot. at 13. At this procedural
27   posture, the Court does not see the utility in requiring MillerCoors to detail the efforts of
28                                                 14
                                                                                      18cv331-BEN-LL
1    its searches for responsive documents and provide an appropriate certification regarding
2    its efforts. Discovery is closed and the parties should focus their efforts on preparing for
3    trial. The Court RECOMMENDS GRANTING Plaintiff’s request to “allow Stone the
4    opportunity to supplement its expert reports to take account of the newly-produced material
5    . . . .”5 Mot. at 13. To the extent Plaintiff intends to supplement its expert reports, Plaintiff
6    is ORDERED to supplement them on or before November 7, 2019. Plaintiff is reminded
7    that whether Plaintiff’s supplemental expert reports are ultimately considered as part of the
8    record in this case is subject to Judge Benitez’s ruling on this Report and Recommendation
9    and any modification that he deems appropriate as the trial judge.
10             3. Insurance
11         Plaintiff alleges that MillerCoors also withheld
12

13                                                                   Mot. at 4. Plaintiff argues that
14                                              combined with the other allegations at issue in the
15   instant Motion “has deprived Stone of the opportunity to develop its case, examine
16   witnesses, and seek and oppose summary judgment.” Id. Specifically, Plaintiff alleges that
17   it
18

19                 Id. at 8; see also Hagey Decl. Exs. 14-15. Plaintiff requests that the Court
20

21                                                                                            Mot. at
22   13.
23         Defendant responds that                                                      Oppo. at 11.
24   Defendant states that
25

26
     5
      However, the Court RECOMMENDS DENYING Plaintiff’s request for Defendant to bear the
27   expense of Plaintiff supplementing its expert report.
28                                                  15
                                                                                        18cv331-BEN-LL
1                                                       Id. (citing Ex. 31). Defendant argues that
2

3

4                                                             Id. at 11-12 (citing Ex. 32; Twigger
5    Decl. ¶ 5). Defendant argues that as a result, Plaintiff has suffered no prejudice. Id.
6          The Court RECOMMENDS DENYING Plaintiff’s request
7                                            The Court finds additional discovery, such as a
8    deposition, is unnecessary at this procedural posture. Notably,
9                                                                                        However,
10   Defendant’s failure to
11

12                            Accordingly, the Court RECOMMENDS that Plaintiff’s request
13   for monetary sanctions for Defendant’s failure to be GRANTED IN PART and DENIED
14   IN PART. The Court RECOMMENDS GRANTING Plaintiff’s request for legal
15   expenses incurred with drafting only the instant motion for sanctions, but
16   RECOMMENDS DENYING Plaintiff’s request for legal expenses incurred for all other
17   motions to compel and discovery disputes in this case. Accordingly, Plaintiff’s counsel is
18   ORDERED to file on or before November 6, 2019 for Judge Benitez’s review and
19   consideration an updated declaration of the summary of legal fees and costs incurred only
20   in connection with the instant Motion for Sanctions.
21                                         CONCLUSION
22         For the reasons set forth above, the Court RECOMMENDS that United States
23   District Judge Benitez issue an order: (1) approving and adopting this Report and
24   Recommendation; (2) DENYING Plaintiff’s request to strike MillerCoors’s defenses and
25   counterclaims to the extent they allege prior use of “STONE” OR “STONES” and the
26   alleged lack of competition between economy and craft beer; (3) DENYING Plaintiff’s
27   request to instruct the jury that MillerCoors withheld material evidence and that an adverse
28                                                 16
                                                                                     18cv331-BEN-LL
1    inference may be drawn from that fact; (4) DENYING Plaintiff’s request to require
2    MillerCoors to detail how, where, and when it searched for responsive documents and
3    provide an appropriate certification regarding its efforts; (5) GRANTING Plaintiff’s
4    request to supplement its expert reports to take account of the newly produced materials;
5    (6) DENYING Plaintiff’s request
6           and (7) GRANTING IN PART and DENYING IN PART Plaintiff’s request for
7    monetary sanctions.
8          Plaintiff’s counsel is ORDERED to file on or before November 6, 2019 for Judge
9    Benitez’s review and consideration an updated declaration of the summary of legal fees
10   and costs incurred in connection with the instant Motion for Sanctions. To the extent
11   Plaintiff intends to supplement its expert reports, Plaintiff is ORDERED to supplement
12   them on or before November 7, 2019. Plaintiff is reminded that whether Plaintiff’s
13   supplemental expert reports are ultimately considered as part of the record in this case is
14   subject to Judge Benitez’s ruling on this Report and Recommendation and any
15   modification that he deems appropriate as the trial judge.
16         IT IS SO ORDERED.

17   Dated: October 31, 2019
18

19

20

21

22

23

24

25

26

27

28                                               17
                                                                                  18cv331-BEN-LL
